NUMBER
13-06-249-CV
 
                         COURT
OF APPEALS
 
               THIRTEENTH
DISTRICT OF TEXAS
 
                  CORPUS
CHRISTI - EDINBURG 
 
 
 
                       IN RE: TIONA TRUCKLINE,
INC.
 
 
 
                      On Petition for Writ of Mandamus 
 
 
 
                     MEMORANDUM
OPINION
 
    Before Chief Justice Valdez and Justices Rodriguez and Castillo
Memorandum
Opinion Per Curiam
 
Relator, Tiona Truckline, Inc., filed a petition for writ of mandamus
in this Court on May 11, 2006.  Relator
has now filed a  motion to dismiss the
mandamus action.  Relator requests that
this mandamus action be dismissed.




          The Court, having
considered the documents on file and relator=s motion to dismiss, is of the opinion that the
motion should be granted.  Relators= motion to dismiss is
granted.  The petition for writ of
mandamus is hereby DISMISSED.
 
PER CURIAM
Memorandum Opinion
delivered and 
filed this the 25th day of May, 2006.